Opinion filed August 31,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00199-CR
                                                    __________
 
                         JOSE
FRANCISCO GUERRERO, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 361st District Court
 
                                                           Brazos
County, Texas
 
                                          Trial Court
Cause No. 08-00585-CRF-361
 

 
                                           M
E M O R A N D U M     O P I N I O N
            Jose
Francisco Guerrero has filed in this court a motion to dismiss his appeal. 
Attached to the motion is Guerrero’s signed statement that he no longer desires
to continue his appeal.  The motion is granted, and the appeal is dismissed.
 
                                                                                    PER
CURIAM
August 31, 2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.